DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-5, 9-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swatantra (NPL 2017) in view of Zhang (US 10,141,419).
Regarding claim 1, Swatantra (NPL 2017) (present in file wrapper) teaches a sterilization structure, a laser-induced graphene material (Title, Abstract, introduction), but appears to be silent with regards to the structure comprising an active layer with an exposed region.
Zhang (US 10,141,419) teaches a thin film transistor comprising an active layer with an exposed region wherein the active layer comprises a graphene material (Abstract, Fig. 1 and 13 active region 13); further comprising a source electrode layer and a drain electrode layer (source and drain 14 and 15 respectively), wherein the source and drain electrode layer are disposed independently of each other and are electrically connected with the active layer (figs. 1 and 13 shows this), and wherein the exposed region of the active layer is configured to be in contact with the environment to kill bacteria (Fig. 1 and 13 show the active region as being exposed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Zhang such that the graphene material is laser induced and the device includes a source and drain electrode that are electrically connected with the active layer in order to kill bacteria in an exposed region as taught by Swatantra or alternatively to incorporate the structure of the transistor taught by Zhang into the sterilizing structure taught by Swatantra to arrive at the claimed invention. One would have been motivated to do so to utilize a conventional means to form the graphene material and/or to successfully deploy the sterilizing structure according to known means to arrive at a successfully operating invention. All the features of the claimed invention are taught by the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.
Regarding claim 3, Zhang further teaches at least one of the source electrode layer and the drain electrode layer comprises a graphene material (Abstract).
Regarding claim 4, Zhang further teaches the source electrode layer comprises a first connecting portion connected with the active layer, the drain electrode layer comprises a second connecting portion connected with the active layer (Shown in figs. 1, 13 on either side of the active region 13), and an orthographic projection of at least one of the first connecting portion and the second connecting portion on the active layer falls into the exposed region (Fig. 1 shows the connecting portions overlying and projecting onto the exposed region on or above region 13).
Regarding claim 5, Zhang further teaches a substrate (substrate 9); a gate electrode, located on the substrate (gate electrode 11); and a gate insulating layer, located on a side of the gate electrode away from the substrate (gate insulating layer 12), wherein the active layer is located on a side of the gate insulating layer away from the gate electrode (seen in fig. 1), and an orthographic projection of the active layer on the substrate at least partially overlaps with an orthographic projection of the gate electrode on the substrate (the active layer and electrode overlap vertically).
Regarding claim 9, Zhang further teaches the first connecting portion and the second connecting portion are disposed in different layers (14 and 15 are distinct structures and further have portions that exist on different vertical planes).
Regarding claim 10, Zhang further teaches materials of the source electrode layer, the drain electrode layer and the gate electrode all comprise a graphene material (Abstract).
Regarding claim 11, Zhang further teaches a region of the surface of the active layer that is not covered by the source electrode layer and the drain electrode layer is the exposed region (Fig. 1 shows this).
Regarding claim 13, Zhang further teaches a plurality sterilization structures (“Background” Column 1). 
Regarding claim 14, Zhang teaches the structures are arranged in an array (“Background” Column 1).
Regarding claim 15, Zhang further teaches a display device (“Background” Column 1, Column 5 lines 35-36).
Regarding claim 16, Swatantra in view of Zhang teaches that the graphene structure is usable in an array and used for both sterilizing structures and display structures so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Swatantra in view of Zhang such that there are a plurality of sterilization display elements in an array wherein each element comprises a display element and sterilization structure.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swatantra (NPL 2017) in view of Zhang (US 10,141,419) as applied to claims 1, 3-5, 9-11 and 13-16 above and further in view of Feng (US 2015/0364567).
Regarding claim 6, Swatantra in view of Zhang  teaches a second connecting portion is located on a side away from the substrate (Fig. 1 shows a connecting portion away from the substrate) but appears to be silent with regards to the first connecting portion being located between the active layer and gate insulating layer in a direction parallel to the substrate.
Feng (US 2015/0364567) teaches a transistor comprising a connecting portion is located between the active layer and a gate insulating layer in a direction parallel to the substrate (Fig. 6 shows graphene layer 4 and metal layer 5 between insulating layer 2 and the electrodes 7 and 9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Swatantra in view of Zhang such that the first connecting portion is located between the active layer and gate insulating layer in a direction parallel to the substrate as taught by Feng to arrive at the claimed invention. One would have been motivated to do so in order to fabricate the active region and connecting portions according to known means to arrive at an improved device. All of the claimed features are taught by the prior art and an ordinary artisan could have combined them to arrive at results that are nothing more than predictable. See MPEP 2143(I)(A) for more details.
Regarding claim 7, Zhang appears to be silent with regards to the first and second connecting portions being between the active layer and gate insulating layer. Feng (US 2015/0364567) teaches a transistor comprising a connecting portion is located between the active layer and a gate insulating layer in a direction parallel to the substrate (Fig. 6 shows graphene layer 4 and metal layer 5 between insulating layer 2 and the electrodes 7 and 9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Swatantra in view of Zhang such that the first connecting portion is located between the active layer and gate insulating layer in a direction parallel to the substrate as taught by Feng to arrive at the claimed invention. One would have been motivated to do so in order to fabricate the active region and connecting portions according to known means to arrive at an improved device. All of the claimed features are taught by the prior art and an ordinary artisan could have combined them to arrive at results that are nothing more than predictable. See MPEP 2143(I)(A) for more details.
Regarding claim 8, Zhang teaches a first connecting portion is located on a side away from the substrate (Fig. 1 shows a connecting portions away from the substrate), but appears to be silent with regards to the second connecting portion being located between the active layer and gate insulating layer in a direction parallel to the substrate.
Feng (US 2015/0364567) teaches a transistor comprising a connecting portion is located between the active layer and a gate insulating layer in a direction parallel to the substrate (Fig. 6 shows graphene layer 4 and metal layer 5 between insulating layer 2 and the electrodes 7 and 9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Swatantra in view of Zhang such that the first connecting portion is located between the active layer and gate insulating layer in a direction parallel to the substrate as taught by Feng to arrive at the claimed invention. One would have been motivated to do so in order to fabricate the active region and connecting portions according to known means to arrive at an improved device. All of the claimed features are taught by the prior art and an ordinary artisan could have combined them to arrive at results that are nothing more than predictable. See MPEP 2143(I)(A) for more details.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swatantra (NPL 2017) in view of Zhang (US 10,141,419) as applied to claims 1, 3-5, 9-11 and 13-16 above and further in view of Gadiwan (2020/0343054).
Regarding claim 12, Swatantra in view of Zhang appear to be silent with regards to the active layer being between 20-25 microns.
Gadiwan (2020/0343054) teaches an active layer used in thin films and transistors that has a thickness from 20-100 microns, overlapping with the claimed range (paragraph [0049]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the active layer such that it is between 20-25 microns to arrive at the claimed invention, as in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
Applicant’s remarks directed towards claim 1 arguing that the combination of Swatantra and Zheng fails to teach the limitations of “the exposed region of the active layer … inhibit or kill bacteria” is found to be not persuasive. Zheng teaches a sterilization structure as identified in the rejection above, certainly making the combination capable of sterilizing a region. Applicant argues that the disclosure of Zhang would not be used to sterilize as it is used in a circuit board, and that is further found to not be persuasive. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The structure disclosed by Zhang is well capable of sterilizing an exposed area and is expected to do so.
Regarding applicant’s arguments directed towards an orthographic projection as recited in claim 4 is further not persuasive. Applicant merely identifies how their invention meets that limitation but fails to put forth evidence that no possible orthographic projection of Zhang meets the claimed limitation.
Further regarding Applicant’s arguments directed towards claim 6-8, Applicant’s arguments are moot as Zheng is not relied on to teach the newly added limitation. The newly cited Feng remedies any alleged deficiencies of the prior art.
Further regarding Applicant’s remarks directed towards claim 12 arguing that the active layer of Gaidwan cannot be mapped the active layer of Zheng and thus cannot be relied on for teaching a thickness of said active layer are found to be not persuasive. Gaidwan in Paragraph [0049] sets forth that both the active layer and current collector have a combined thickness of 20 to 100 microns, thus the active layer must necessarily have some thickness that falls within that range also. Therefore an ordinary artisan could look to this prior art reference and be motivated to construct an active layer of between 20 and 25 microns as set forth in the rejection of claim 12 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799